                                  Case 2:19-cv-03563-SPL Document 1 Filed 05/24/19 Page 1 of 10



                         1   Laura Sixkiller (Bar No. AZ-022014)
                             laura.sixkiller@us.dlapiper.com
                         2   Kate L. Benveniste (Bar No. AZ-027284)
                             kate.benveniste@us.dlapiper.com
                         3   DLA PIPER LLP (US)
                             2525 East Camelback Road, Suite 1000
                         4   Phoenix, Arizona 85016-4232
                         5   Tel: 480.606.5100
                             Fax: 480.606.5101
                         6   DLAPHX@dlapiper.com

                         7   Attorneys for Plaintiff
                             Stillwell Madison, LLC
                         8
                                                       UNITED STATES DISTRICT COURT
                         9
                                                              DISTRICT OF ARIZONA
                    10
                             Stillwell Madison, LLC, a Delaware limited        )    CASE NO.
                    11       liability company,                                )
                                                                               )    COMPLAINT
                    12                                  Plaintiff,             )
                    13                                                         )
                                    v.                                         )    (Jury trial requested)
                    14                                                         )
                             Girardi & Keese, a California general partnership )
                             d/b/a Girardi/Keese; Thomas V. Girardi, and       )
                    15       Erika N. Girardi, husband and wife,               )
                    16                                                         )
                                                        Defendants.            )
                    17
                    18             Plaintiff Stillwell Madison, LLC (“Stillwell”), for its Complaint against Defendants
                    19       Girardi & Keese (“the Firm”), Thomas V. Girardi, and Erika N. Girardi, alleges as follows:
                    20                                        NATURE OF THE ACTION
                    21             1.     This is an action for breach of contract and fraud arising out of the Firm and
                    22       Mr. Girardi’s false representations that induced Stillwell to loan more than $5 million to the
                    23       Firm, and the Firm’s subsequent default of the loan agreement, which the Firm and Mr. Girardi
                    24       pledged to repay but have not.
                    25             2.     Despite acknowledgment of the debt and repeated promises of repayment, the
                    26       Firm and Mr. Girardi’s assurances that the defaults will be cured have proven empty. Instead,
                    27       the Firm and Mr. Girardi have continued to evade their obligations under the loan and
                    28
DLA P IPER LLP (US)
  PHOE NI X, ARI ZO NA
                                 Case 2:19-cv-03563-SPL Document 1 Filed 05/24/19 Page 2 of 10



                         1   subsequent forbearance agreement, forcing Stillwell to bring this action to enforce the terms
                         2   of the parties’ agreements.
                         3          3.    Further, upon information and belief, Mr. Girardi intended to and utilized funds
                         4   loaned by Stillwell, in whole or in part, for personal rather than business purposes, in abject
                         5   violation of the terms of the loan.
                         6          4.    Upon information and belief, the Firm and Mr. Girardi intended at the time the
                         7   loan agreement was entered to use at least a portion of the loan funds to support Mr. Girardi
                         8   and his wife’s high-end lifestyle, but concealed this fact from Stillwell.
                         9          5.    To make matters worse, Stillwell has discovered that the Firm and Mr. Girardi
                    10       had recently been in default on another loan they received from a third party—a fact neither
                    11       the Firm nor Mr. Girardi disclosed to Stillwell before seeking and securing a forbearance
                    12       agreement from Stillwell.
                    13              6.    As a result of the Firm and Mr. Girardi’s breaches, Stillwell is seeking, among
                    14       other relief, its actual, consequential, and liquidated damages, attorneys’ fees and costs, and
                    15       interest. Additionally, as a result of the Firm and Mr. Girardi’s fraudulent conduct, Stillwell
                    16       is also seeking punitive damages.
                    17                                             THE PARTIES
                    18              7.    Plaintiff Stillwell is a limited liability company formed in Delaware with its
                    19       principal place of business in Maricopa County, Arizona. All of Stillwell’s members are
                    20       citizens of Arizona.
                    21              8.    Upon information and belief, the Firm is a California general partnership doing
                    22       business as Girardi/Keese in Beverly Hills, California.
                    23              9.    Upon information and belief, Mr. Girardi is a citizen of California, residing in
                    24       Pasadena, California. According to Mr. Girardi, he is the “100% owner” of the Firm with
                    25       no general partners.
                    26              10.   At all relevant times, Mr. Girardi was acting on behalf of himself, his marital
                    27       community, and the Firm.
                    28                                                     -2-
DLA P IPER LLP (US)
  PHOE NI X, ARI ZO NA
                                  Case 2:19-cv-03563-SPL Document 1 Filed 05/24/19 Page 3 of 10



                         1             11.   Defendant Erika N. Girardi is and was married to Mr. Girardi at all relevant
                         2   times. Upon information and belief, Mrs. Girardi is a citizen of California, residing in
                         3   Pasadena, California.
                         4             12.   Mrs. Girardi is named herein based on her presumed community property
                         5   interest in the Firm and the actions of her husband, Mr. Girardi, taken for the benefit of their
                         6   marital community.
                         7                                   JURISDICTION AND VENUE
                         8             13.   The Court has original subject matter jurisdiction over this action under 28
                         9   U.S.C. § 1332, in that it is a civil action in which the matter in controversy exceeds the sum
                    10       or value of $75,000, exclusive of interest and costs, and is between citizens of different
                    11       states.
                    12                 14.   Venue is proper in this Court under 28 U.S.C. § 1391, in that a substantial part
                    13       of the events or omissions giving rise to the claim occurred in this judicial district.
                    14                                        FACTUAL ALLEGATIONS
                    15                                            The Loan Agreement
                    16                 15.   The Firm is a personal injury law firm that touts more than $10 billion in
                    17       verdicts and settlements.
                    18                 16.   According to Mr. Girardi’s biography on the Firm’s website, Mr. Girardi “has
                    19       obtained numerous multi-million dollar verdicts and settlements, handling claims involving
                    20       wrongful death, commercial litigation, products liability, bad faith insurance, and toxic
                    21       torts.”
                    22                 17.   Despite the ostensible success of the Firm and Mr. Girardi’s law practice,
                    23       Mr. Girardi sought a loan from Stillwell purportedly for the purpose of funding the Firm’s
                    24       operations.
                    25                 18.   On or about April 1, 2016, the Firm borrowed $5,110,440.38 from Stillwell
                    26       pursuant to a written loan agreement (the “Loan Agreement”). Exhibit 1.
                    27
                    28                                                       -3-
DLA P IPER LLP (US)
  PHOE NI X, ARI ZO NA
                                 Case 2:19-cv-03563-SPL Document 1 Filed 05/24/19 Page 4 of 10



                         1          19.   DGMGT, LLC, an Arizona limited liability company, agreed to act as the
                         2   administrator between the parties with respect to the Loan Agreement (the “Administrator”).
                         3          20.   As repayment for the loan, the Firm assigned Stillwell the future proceeds from
                         4   certain of the Firm’s cases, which are listed in Exhibit B-1 to the Loan Agreement (the
                         5   “Client Portfolio”). Ex. 1 at ¶ 2.
                         6          21.   The Firm acknowledged that the loan was an advance on the proceeds the Firm
                         7   anticipated receiving in connection with the Client Portfolio. Ex. 1 at ¶ 4.
                         8          22.   As a condition to Stillwell’s consent to enter the Loan Agreement, Mr. Girardi
                         9   executed a personal declaration, dated March 31, 2016, avowing that in the event of default
                    10       of the Loan Agreement, he personally “shall owe the amount which will make [Stillwell]
                    11       whole under the terms of the [Loan] Agreement, plus an amount for [Stillwell’s] attorney
                    12       fees and cost[s] to obtain a judgment, interest on all amounts due subsequent to judgment
                    13       and liquidated damages as provided in the [Loan] Agreement.” Ex. 1 at Sch. G (“Personal
                    14       Declaration”).
                    15              23.   The Firm additionally granted Stillwell a security interest in certain aspects of
                    16       the Client Portfolio, as set forth in the Loan Agreement (the “Collateral”). Ex. 1 at ¶ 3.
                    17              24.   The Firm was accordingly required to disclose any pre-existing interest in the
                    18       Collateral, which was to be set forth on Exhibit B-2 to the Agreement (the “List of Secured
                    19       Interests”). Mr. Girardi, on behalf of the Firm, verified that the List of Secured Interests
                    20       was correct. Ex. 1 at Sch. B.
                    21              25.   Among the creditors identified on the List of Secured Interests was third-party
                    22       Law Finance Group (“LFG”). Mr. Girardi verified that LFG’s only interest in the Collateral
                    23       was in what was known as the “Shell Cases.”
                    24              26.   The Firm agreed to provide five-days written notice if: (1) the any creditor
                    25       agreements identified in the List of Secured Interests are changed or modified; (2) the Firm
                    26       did not pay any amount due under those agreements; or (3) the Firm committed an act that
                    27       is a default under any of those agreements. Ex. 1 at ¶ 8(b).
                    28                                                   -4-
DLA P IPER LLP (US)
  PHOE NI X, ARI ZO NA
                                 Case 2:19-cv-03563-SPL Document 1 Filed 05/24/19 Page 5 of 10



                         1          27.   In addition, the Firm agreed to provide certain financial statements and reports
                         2   detailing the status of the Client Portfolio. Ex. 1 at ¶ 8(f), (h).
                         3          28.   The Loan Agreement provides, in no less than four places, that the loan funds
                         4   may be used for “business purposes” only. Ex. 1 at Recitals; ¶¶ 4, 8(j), 19.
                         5                       The Firm Defaults and Stilwell Agrees to Forbear
                         6          29.   Upon information and belief, the Firm received certain proceeds from the
                         7   Client Portfolio, but despite the prior assignment of said proceeds to Stillwell, the Firm
                         8   failed to remit them.
                         9          30.   Upon information and belief, Mr. Girardi re-directed all or part of the proceeds,
                    10       to which Stillwell was contractually entitled, to himself and his wife in order to sustain their
                    11       lavish lifestyle and maintain their glamorous public image.
                    12              31.   To forestall Stillwell from enforcing its rights under the Loan Agreement, on
                    13       August 28, 2018, Mr. Girardi proposed to the Administrator that he and the Firm would
                    14       make monthly payments on the Loan in the amount of $500,000.00, plus monthly interest,
                    15       with the first payment due October 1, 2018, and the loan being paid in full by September
                    16       2019. Exhibit 2.
                    17              32.   On August 30, 2018, Stillwell accepted Mr. Girardi’s proposal, resulting in an
                    18       enforceable forbearance agreement (the “Forbearance Agreement”). Exhibit 3.
                    19              33.   Unbeknownst to Stillwell, however, the Firm and Mr. Girardi had also
                    20       defaulted on their loan with LFG and had entered a similar forbearance agreement just weeks
                    21       before.
                    22              34.   Pursuant to the Loan Agreement, the Firm is contractually obligated to provide
                    23       Stillwell notice within five days if: (1) the any creditor agreements identified in the List of
                    24       Secured Interests are changed or modified; (2) the Firm did not pay any amount due under
                    25       those agreements; or (3) the Firm committed an act that is a default under any of those
                    26       agreements
                    27
                    28                                                      -5-
DLA P IPER LLP (US)
  PHOE NI X, ARI ZO NA
                                 Case 2:19-cv-03563-SPL Document 1 Filed 05/24/19 Page 6 of 10



                         1           35.   But the Firm did not provide any, let alone timely, notice of any of these
                         2   defaults, or of the fact of the forbearance agreement with LFG, as required by the Loan
                         3   Agreement.
                         4           36.   Had Stillwell known this material fact—which the Firm was required to
                         5   disclose pursuant to the terms of the Loan Agreement—it would not have agreed to forbear
                         6   from enforcing its rights under the Loan Agreement.
                         7           37.   Further, upon information and belief, at the time Mr. Girardi proposed the
                         8   terms of the Forbearance Agreement, neither he nor the Firm intended to make the promised
                         9   payments. Rather, upon information and belief, Mr. Girardi proposed and entered into the
                    10       Forbearance Agreement for the sole purpose of delaying Stillwell from taking legal against
                    11       him and his Firm without any return performance.
                    12               38.   Consistent with the Firm and Mr. Girardi’s apparent intention, neither caused
                    13       the October 1, 2018 payment to be made in accordance with the Forbearance Agreement,
                    14       resulting in a breach of the same.
                    15               39.   On December 2, 2018, Mr. Girardi contacted the Administrator with yet
                    16       another proposal and offered to make three payments of $500,000.00 per month between
                    17       December 2018 and February 2019,with the loan balance to be paid in full by March 17,
                    18       2019.
                    19               40.   Mr. Girardi caused the full December 2018 payment to be made to Stillwell,
                    20       but caused only $250,000 to be paid in January 2019—$250,000 less than what was
                    21       promised.
                    22               41.   As of the date of this Complaint, despite demand, neither the Firm nor
                    23       Mr. Girardi have caused any further payments to be made to Stillwell.
                    24               42.   On February 13, 2019, Stillwell requested copies of certain documents and
                    25       financial records from the Firm pursuant to Paragraph 8(b) and (h) of the original Loan
                    26       Agreement. As a courtesy to the Firm, the contractual time period to respond to the requests
                    27       was extended until February 27, 2019. The Firm did not respond to Stillwell’s request.
                    28                                                 -6-
DLA P IPER LLP (US)
  PHOE NI X, ARI ZO NA
                                  Case 2:19-cv-03563-SPL Document 1 Filed 05/24/19 Page 7 of 10



                         1          43.      On March 25, 2019, the Firm and Mr. Girardi were provided written notice of
                         2   this additional material default of the Loan Agreement and given until April 5, 2019 to cure
                         3   such default. The Firm and Mr. Girardi did not respond.
                         4          44.      Since that time, Mr. Girardi has approached the Administrator about the
                         5   possibility of another forbearance, but Mr. Girardi has never followed through on any of his
                         6   proposals—reinforcing the indication that he (nor the Firm) has, and continues to not have,
                         7   any intention of repaying the loan balance.
                         8          45.      As of May 1, 2019, the Firm and Mr. Girardi owe Stillwell at least
                         9   $3,454,804.00, exclusive of interest, administrative expenses, and other charges, and remain
                    10       in default.
                    11                                        FIRST CAUSE OF ACTION
                    12                                   Breach of Contract (Girardi & Keese)
                    13             46.       Stillwell incorporates paragraphs 1 through 45 of its Complaint, as if fully set
                    14       forth herein.
                    15             47.       The Loan Agreement and Forbearance Agreement constitute valid and
                    16       enforceable written contracts between Stillwell and the Firm.
                    17             48.       Stillwell substantially performed its obligations under the Loan Agreement and
                    18       the Forbearance Agreement.
                    19             49.       The Firm breached the Loan Agreement and the Forbearance Agreement by,
                    20       among other things, failing to make required payments; failing to disclose requested
                    21       financial statements; failing to provide notice of the defaults and forbearance of its loan from
                    22       LFG; and, upon information and belief, using the loan proceeds provided by Stillwell for
                    23       purposes other than the business of the Firm.
                    24             50.       As a direct and proximate result of the Firm’s breaches, Stillwell has been
                    25       damaged in an amount to be proven at trial.
                    26
                    27
                    28                                                       -7-
DLA P IPER LLP (US)
  PHOE NI X, ARI ZO NA
                                 Case 2:19-cv-03563-SPL Document 1 Filed 05/24/19 Page 8 of 10



                         1                                   SECOND CAUSE OF ACTION
                         2                              Breach of Contract (Thomas V. Girardi)
                         3          51.      Stillwell incorporates paragraphs 1 through 50 of its Complaint, as if fully set
                         4   forth herein.
                         5          52.      Mr. Girardi’s Personal Declaration attached to the Loan Agreement constitutes
                         6   a valid and enforceable written contract between Stillwell and Mr. Girardi whereby
                         7   Mr. Girardi agreed to be individually liable for the entire amount owed under the Loan
                         8   Agreement, plus attorneys’ fees and costs, interest, and liquidated damages as provided in
                         9   the Loan Agreement.
                    10              53.      In addition, the Forbearance Agreement constitutes a valid and enforceable
                    11       written contract between Stillwell and Mr. Girardi, whereby Mr. Girardi agreed to make
                    12       monthly payments of $500,000.00 per month to Stillwell beginning on October 1, 2018.
                    13              54.      Stillwell substantially performed its obligations under the Personal Declaration
                    14       and Forbearance Agreement.
                    15              55.      Mr. Girardi breached his promises under the Personal Declaration and
                    16       Forbearance Agreement by, despite demand, failing to pay the amounts owed under the Loan
                    17       Agreement sufficient to make Stilwell whole, and by failing to make the promised monthly
                    18       payments under the Forbearance Agreement.
                    19              56.      As a direct and proximate result of Mr. Girardi’s breaches, Stillwell has been
                    20       damaged in an amount to be proven at trial.
                    21                                        THIRD CAUSE OF ACTION
                    22                             Fraud (Girardi & Keese and Thomas V. Girardi)
                    23              57.      The Firm, through Mr. Girardi in his capacity as its sole owner, and Mr. Girardi,
                    24       in his individual capacity, made certain representations to Stillwell, including but not limited
                    25       to, that Firm would use the loan funds for business purposes only, and that they intended to
                    26       make the promised payments under the Forbearance Agreement.
                    27
                    28                                                       -8-
DLA P IPER LLP (US)
  PHOE NI X, ARI ZO NA
                                 Case 2:19-cv-03563-SPL Document 1 Filed 05/24/19 Page 9 of 10



                         1           58.   However, upon information and belief, the foregoing representations, which
                         2   were made with respect to the Firm and Mr. Girardi’s financial condition, were false when
                         3   made.
                         4           59.   Upon information and belief, the Firm and Mr. Girardi knew the
                         5   representations made to Stillwell were false.
                         6           60.   Upon information and belief, the Firm and Mr. Girardi deceptively intended
                         7   Stillwell to rely and act upon the foregoing representations and omissions in order to obtain
                         8   a loan from Stillwell for more than $5,000,000.00, and then transfer proceeds, in whole or
                         9   in part, to Mr. and Mrs. Girardi for their personal use instead of business purposes.
                    10               61.   Upon information and belief, the Firm and Mr. Girardi also deceptively
                    11       intended Stillwell to rely and act upon the foregoing representations and omissions in order
                    12       to obtain a Forbearance Agreement that they never intended to honor.
                    13               62.   The Firm and Mr. Girardi’s representations were material to the Loan
                    14       Agreement because Stillwell would not have provided the Loan had it known that
                    15       Defendants were going to use the Loan proceeds to, upon information and belief, support
                    16       Mr. and Mrs. Girardi’s high-end lifestyle.
                    17               63.   The Firm and Mr. Girardi’s representations and omissions were material to the
                    18       Forbearance Agreement because Stillwell would not have agreed to forbear from enforcing
                    19       its rights under the Loan Agreement had it known (1) the Firm and Girardi had defaulted on
                    20       their loan from LFG and (2) the Firm nor Mr. Girardi intended to make the promised
                    21       payments under the Forbearance Agreement.
                    22               64.   The Firm and Mr. Girardi’s conduct was intentional and willfully indifferent.
                    23               65.   Stillwell relied on the truth of the Firm and Mr. Girardi’s representations in
                    24       entering the Loan Agreement and the Forbearance Agreement.
                    25               66.   Stillwell’s reliance on the Firm and Mr. Girardi’s representations was
                    26       reasonable and justified under the circumstances.
                    27
                    28                                                    -9-
DLA P IPER LLP (US)
  PHOE NI X, ARI ZO NA
                                 Case 2:19-cv-03563-SPL Document 1 Filed 05/24/19 Page 10 of 10



                         1          67.    As a result of the Firm and Mr. Girardi’s representations, Stillwell has been
                         2   damaged in an amount to be proven at trial.
                         3                                     PRAYER FOR RELIEF
                         4         WHEREFORE, Stillwell respectfully prays for the following relief against
                         5   Defendants:
                         6          A.     All actual and consequential damages in an amount to be proven at trial;
                         7          B.     For liquidated damages in the amount of 20% of total amounts due under
                         8   Schedule A to the Loan Agreement, pursuant to ¶ 14 of the Loan Agreement;
                         9          C.     For punitive damages;
                    10              D.     For Stillwell’s attorneys’ fees and costs incurred herein pursuant to
                    11       A.R.S. §§ 12-341 and -341.01, and the terms of the parties’ agreements;
                    12              E.     For pre- and post-judgment interest at the legal rate from the date of judgment
                    13       until paid in full; and
                    14              F.     For any other relief the Court deems just.
                    15       Dated: May 24, 2019                     DLA PIPER LLP (US)
                    16
                                                                     By: s/ Laura Sixkiller
                    17                                                   LAURA SIXKILLER
                                                                         laura.sixkiller@us.dlapiper.com
                    18                                                   KATE L. BENVENISTE
                    19                                                   kate.benveniste@us.dlapiper.com
                                                                         2525 East Camelback Road, Suite 1000
                    20                                                   Phoenix, Arizona 85016-4232
                                                                         Tel: 480.606.5100
                    21                                                   Fax: 480.606.5101

                    22                                                   Attorneys for Plaintiff
                                                                         Stillwell Madison, LLC
                    23
                    24
                    25
                    26
                    27
                    28                                                     -10-
DLA P IPER LLP (US)
  PHOE NI X, ARI ZO NA
